Case 2:18-cv-00601-UA-MRM Document 10 Filed 11/08/18 Page 1 of 3 PageID 113




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLOIRDA
                                  (FT. MYERS DIVISION)

EMPLOYERS INSURANCE
COMPANY OF WAUSAU,

       Plaintiff,
                                                      CASE NO. 2:18 CV 00601-UA-MRM

v.

REDLANDS CHRISTIAN MIGRANT ASSOCIATION INC.,


       Defendant,

______________________________________________/

       DEFENDANT, REDLANDS CHRISTIAN MIGRANT ASSOCIATION INC.’S
     CERTIFICATE OF INTERESTED PERSONS AND CORPORATE DISCLOSURE
      STATEMENT PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 7.1

       I hereby disclose the following pursuant to this Court’s interested persons order:

1.     The name of each person, attorney, association of persons, firm, law firm, partnership,
and corporation that has or may have an interest in the outcome of this action — including
subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies that own
10% or more of a party’s stock, and all other identifiable legal entities related to any party in the
case:

       Defendant/Counter-Plaintiff, REDLANDS CHRISTIAN MIGRANT ASSOCIATION
INC. (REDLANDS”).

        REDLANDS’ attorney, Keith Hanenian, Esquire, and his law firm, Cristal |Hanenian, as
legal counsel for REDLANDS.

       Plaintiff/Counter-Defendant, EMPLOYERS INSURANCE COMPANY OF WAUSAU
(“WAUSAU”), and each person, attorney, association of persons, firm, law firm, partnership,
and corporation listed as having an interest in the outcome of this action as disclosed by
WAUSAU’s counsel in its Certificate of Interested Persons and Corporate Disclosure Statement
(Doc. No. 2) filed on September 7, 2018.
Case 2:18-cv-00601-UA-MRM Document 10 Filed 11/08/18 Page 2 of 3 PageID 114



       WAUSAU’s attorney and his law firm, Michael R. Morris, Esquire, of Morris & Morris,
P.A.

2.     The name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:

      Those corporations by WAUSAU’s counsel in its Certificate of Interested Persons and
Corporate Disclosure Statement (Doc. No. 2) filed on September 7, 2018

3.     The name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty largest
unsecured creditors) in bankruptcy cases:

       Not applicable.

4.     The name of each victim (individual or corporate) of civil and criminal conduct alleged to
be wrongful, including every person who may be entitled to restitution:

       Defendant/Counter-Plaintiff, REDLANDS CHRISTIAN MIGRANT ASSOCIATION
INC.

      Plaintiff/Counter-Defendant, EMPLOYERS INSURANCE COMPANY OF WAUSAU,
may believe it is a victim of wrongful civil conduct.

I hereby certify that, except as disclosed above, I am unaware of any actual or potential conflict
of interest involving the district judge and magistrate judge assigned to this case, and will
immediately notify the Court in writing on learning of any such conflict. I further certify that I
have inserted "None" if there is no actual or potential conflict of interest.

None

Respectfully submitted this 8th day of November, 2018.



                                                            /s/ Keith M. Hanenian
                                                            FBN: 0873225
                                                            CRISTAL | HANENIAN, LLC
                                                            Attorneys for Redlands Christian
                                                            Migrant Association Inc.
                                                            P.O. Box 21268
                                                            Tampa, Florida 33622
                                                            (813)-258-8500-office
                                                            (813)-258-8501-facsimile
                                                            KHanenian@chfloridalaw.com
Case 2:18-cv-00601-UA-MRM Document 10 Filed 11/08/18 Page 3 of 3 PageID 115




                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 8, 2018, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system, which will send a Notice of Electronic Filing to the counsel

Michael R. Morris, Attorney for Employers Insurance Company of Wausau, michael@morris.lw, 777 South

Flagler Drive Ste. 800- West Tower, West Palm Beach, Florida 33401.
